DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gayathri Ranganathan (L1229) on June 30, 2022.
Please amend as follows:
Claim 1 (Currently Amended) A method for generating a second modified video, comprising: 
receiving a video and information about a video producer associated with the video, the video including a scene including a depiction of an object; 
receiving a definition data for a hotspot, the hotspot corresponding, in position, to a portion of the scene depicting the object in the video; 
receiving caption information corresponding to the hotspot; 
applying the definition data for the hotspot to the video, and at the portion of the scene depicting the object, to create the modified video file, the hotspot in the modified video configured to be activated by an interaction over at least a part of the depiction of the object in the modified video; 
storing the modified video in a data storage area owned by a data storage area owner; 
receiving, from a user device, an indication of interaction including at least one of a rollover or a selection over at least part of the depiction of the object in the modified video by a user associated with the user device; 
causing the user device to display the caption information in response to the indication of the interaction over at least the part of the depiction of the object; and 
allocating, based on the indication of the interaction over at least the part of the depiction of the object, a first portion of a revenue associated with the hotspot in the modified video, to the data storage area owner and allocating a second portion of the revenue associated with the hotspot in the modified video to the video producer associated with the video.

6. (Currently Amended) A method for generating a modified video file comprising: 
accessing a video file and information about a video producer associated with the video file, wherein the video file includes a hotspot, the hotspot corresponding, in position, to a portion of a scene depicting an object in the video file; 
accessing a first data storage area, wherein the first data storage area is separate from the video file and the first data storage area includes a hotspot information corresponding to the hotspot and data about a hotspot information owner associated with the hotspot;  
adding the hotspot information to the video file and at the portion of the scene depicting the object, to the create modified video file such that the hotspot in the modified video is configured to be activated by an interaction over at least a part of the depiction of the object in the modified video file to cause a display of the hotspot information; 
storing the modified video file at a second data storage area owned by a data storage area owner; 
receiving, from a user device, an indication of interaction including at least one of a rollover or a selection over at least the part of the depiction of the object in the modified video by a user associated with the user device; 
causing the user device to display the hotspot information in response to the indication of the interaction over at least a part of the depiction of the object; and 
allocating, based on the indication of interaction, a revenue associated with the hotspot in the modified video file, the revenue including a portion allocated to at least one of the first data storage area owner, the second data storage area owner, the hotspot information owner, or the video producer of the video.



Allowable Subject Matter
Claims 1-8, 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable in view of Applicant’s amendment and Applicant’s Remarks filed on 06/03/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 30, 2022.